Citation Nr: 1004511	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-18 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1961 to 
February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in 
December 2009 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is at least as 
likely as not related to the Veteran's active military 
service.

2.  The Veteran does not have a current diagnosis of 
tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The Veteran does not have tinnitus that was caused by or 
associated with his active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in September 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate 
the claim and of the Veteran's and VA's respective duties 
for obtaining evidence.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from August 1995 to August 2007.  The Veteran 
submitted private treatment records dated from April 1994 to 
February 1995.  The Veteran was afforded a VA compensation 
and pension (C&P) examination in September 2008.  
Significantly, neither the Veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran contends 
that he has bilateral hearing loss and tinnitus that is 
related to his active service.  He argues that his 
disabilities were caused by exposure to loud noise as a 
member of an artillery unit.

The Veteran's induction and separation examinations do not 
demonstrate any hearing loss.  The Veteran worked as a cook 
with an artillery unit.  

In his December 2009 travel board hearing the Veteran stated 
that most of his duties were in the field with the unit and 
that he participated in exercises with the artillery and 
attended artillery training.  He also stated he was not 
given any hearing protection.  The Veteran admitted he 
hunted in his free time but that he had only ever killed 
three or four deer which meant he only shot his gun a few 
times.  He also indicated he worked in construction and 
drove trucks at various points in his career, but that he 
did not have any significant exposure to loud noise during 
these activities.  The Veteran stated that he had tinnitus 
that started in service.  He described the tinnitus as a 
clicking noise.  It occurred up to twice a month.

In August 2007 the Veteran was seen for an audiology 
consult.  The Veteran reported noticing hearing loss for 
about ten years especially when watching television.  The 
examiner indicated that the pertinent positives for hearing 
loss included military noise exposure (basic training) and 
recreational noise exposure (hunting).  The pertinent 
negatives were listed as occupational noise exposure, 
tinnitus, recent or recurrent ear disease, vertigo, familial 
history, head trauma, difficulty with swallowing or speech, 
changes in taste or smell, and prior use of amplification.  
The examiner stated that the Veteran's positive medical 
history significant for auditory/vestibular pathway 
involvement included hypertension and hyperlipidemia.  

Upon examination the Veteran's right ear canal was clear and 
free of debris.  The tympanic membrane was visualized and 
normal in appearance.  There was excessive cerumen in the 
left ear which was removed.  After removal, the tympanic 
membrane was within normal limits.  Tympanometry revealed 
normal pressure, static compliance, and ear canal volume 
bilaterally.  Ipsilateral acoustic reflexes were present 
bilaterally and acoustic reflex decay was negative.  
Audiometry testing revealed mild to severe hearing loss 
bilaterally.  He Veteran had mild difficulty hearing in the 
presence of noise.

The examiner stated that the Veteran's military noise 
exposure was more likely than not a contributing factor to 
his hearing impairment.  She went on to state that the 
results were consistent with aging and noise-induced 
cochlear pathology and there was no indication of external, 
middle, or retrocochlear ear disease.

The Veteran was afforded a VA C&P examination in September 
2008.  The examiner reviewed the claims file.  The Veteran 
indicated he had the most difficulty hearing in the presence 
of background noise.  The Veteran was exposed to loud noise 
while in service serving with a field artillery unit.  He 
worked with 105mm howitzers and a variety of other heavy 
guns and reported high noise exposure secondary to small 
arms fire.  He denied any history of occupational noise 
exposure as a delivery truck driver.  The Veteran also 
denied any history of vertigo, tinnitus, facial paralysis, 
or otologic disease.

The examiner stated there was no history of tinnitus.  The 
Veteran was afforded an audiology evaluation, which revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
40
50
LEFT
25
40
70
75
60

Speech recognition was measured as 86 percent in the right 
ear and 90 percent in the left ear. 

The examiner stated that test results indicated mild to 
severe sensoneural hearing loss bilaterally.  Tympanometry 
revealed normal middle ear function bilaterally.  Acoustic 
reflexes were present bilaterally and reflex decay was 
negative.  Word recognition scores were excellent.

The examiner stated an opinion twice.  The first opinion 
stated that hearing loss "is due to or a result of [g]iven a 
Veteran's documented history of work and heavy artillery, it 
would seem likely that hearing loss be due to military 
service.  However, veteran [hearing] was clearly normal upon 
separation."  He later stated the Veteran's hearing loss "is 
not caused by or a result of [g]iven a veterans documented 
history of work and heavy artillery, it would seem likely 
that hearing loss be due to military service.  However, 
Veteran [hearing] was clearly normal upon separation."

In light of the evidence the Veteran is not entitled to 
service connection for tinnitus.  

The Veteran has not been diagnosed with tinnitus.  While he 
reported having tinnitus during his Board hearing, he denied 
the presence of tinnitus during the C&P examination and the 
examiner stated that there was no history of tinnitus.  
Additionally the Veteran did not complain of tinnitus in his 
audiology consultation.  There is also no indication in the 
Veteran's service treatment records that he complained of, 
or was treated for tinnitus.  

Although the Veteran contends that he has tinnitus and has 
experienced it since service, and he is competent to do so 
because the symptoms are readily observable and the Board 
finds his accounts credible, as he is a layperson without 
medical expertise, he is not qualified to address questions 
requiring medical training for resolution, such as a 
diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

As the Veteran has not been diagnosed with tinnitus, he was 
not treated for the condition in service, and because the 
medical evidence does not associate any tinnitus complaints 
with service, the Veteran is not entitled to service 
connection for tinnitus.

The Veteran is entitled to service connection for bilateral 
hearing loss.  The Veteran has been diagnosed with hearing 
loss pursuant to 38 C.F.R. § 3.385.  His service personnel 
records indicate that he served with artillery units and 
that he attended artillery training, both likely exposing 
the Veteran to considerable noise.  Also, his post-service 
exposure to loud noise has been minimal.

Additionally, the medical evidence of record associates the 
Veteran's hearing loss with his active service.  The 
examiner at the audiological consult stated that the 
Veteran's hearing loss was consistent with age and exposure 
to loud noise.  She also stated that it was specifically 
associated with his active service.  The VA C&P examiner 
appeared to give contradictory opinions.  The first seems to 
associate the Veteran's hearing loss with service while the 
second indicates that his hearing loss in not associated 
with active service.  This is not a reliable opinion and the 
Board gives it very little probative value.  However, even 
if the opinion clearly stated that the Veteran's hearing 
loss was not associated with active service, the evidence 
would be in equipoise and the Veteran would be given the 
benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As such, the Veteran's claim for service connection 
for bilateral hearing loss is granted.




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


